—Appeal from a judgment of the Supreme Court (Connor, J.), entered April 16, 1992 in Ulster County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition for lack of personal jurisdiction.
By order to show cause dated October 17, 1991, Supreme Court directed petitioner to serve respondents by ordinary first-class mail, and the Attorney-General by first-class mail with return receipt request, on or before October 24, 1991. *905Petitioner admittedly failed to comply with the service requirements and did not show "that his imprisonment presented obstacles beyond his control which prevented him from complying with the service requirement” (Matter of Wright v Parole Div., 132 AD2d 821, 822). Petitioner therefore did not acquire personal jurisdiction over respondents and the petition was properly dismissed (see, Matter of Hoyer v Coughlin, 179 AD2d 921; Matter of Wright v Parole Div., supra). We have considered petitioner’s other procedural arguments and find them to be without merit.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Harvey, JJ., concur. Ordered that the judgment is affirmed, without costs.